                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                   Case No. 5:20-CR-00271-M

UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                          PRELIMINARY ORDER
                                                            OF FORFEITURE
KEYMONI DIQUEZ RASBERRY,

       Defendant.



       WHEREAS, the above-named defendant has pleaded guilty pursuant to a written plea

agreement to the sole count set forth in the Criminal Information, charging the defendant with an

offense in violation of 18 U.S.C. § 922G);

       AND WHEREAS, in his written plea agreement, the defendant agreed to forfeit his right,

title, and interest in all the below-listed property and agreed to the immediate entry of a Consent

Preliminary Order of Forfeiture, with said Order becoming final as to the Defendant upon entry as

allowed by Fed. R. Crim. P. 32.2(b)(4)(A);

       AND WHEREAS , the government has filed a motion for entry of a Preliminary Order of

Forfeiture, requesting that each firearm and ammunition involved in or used in the offense to which

he pleaded guilty be forfeited to the United States pursuant to 18 U.S.C. § 924(d)(l);

       NOW, THEREFORE, based upon the defendant's guilty plea, the points and authorities in

the government's motion, and all of the evidence of record in this case, the court FINDS as fact

and CONCLUDES as a matter of law that there is a nexus between each item of property listed




                                                1

           Case 5:20-cr-00271-M Document 41 Filed 04/01/21 Page 1 of 5
below and the offense to which the defendant has pleaded guilty, and that the defendant has or had

an interest in the property to be forfeited,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        1.       The following property is forfeited to the United States pursuant to Fed. R. Crim.

P. 32.2(b)(2) and 18 U.S.C. § 924(d)(l) :

                 Personal Property:

             •   One (1) Glock 21 , .45 caliber pistol bearing serial number BCXN139;

             •   One (1) Draco, 7.62x39mm caliber rifle, bearing serial number PD-7002-2018; and

             •   Any and all associated ammunition.

       2.        Pursuant to Fed. R. Crim. P. 32.2(b)(3), the U.S. Attorney General, Secretary of the

Treasury, Secretary of Homeland Security, or a designee is authorized to seize, inventory, and

otherwise maintain custody and control of the property, whether held by the defendant or by a

third-party. Any person who knowingly destroys, damages, wastes, disposes of, transfers, or

otherwise takes any action with respect to the property, or attempts to do so, for the purpose

of preventing or impairing the Government's lawful authority to take such property into its

custody or control or to continue holding such property under its lawful custody and control,

may be subject to criminal prosecution pursuant to 18 U.S.C. § 2232(a).

        3.       Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United States is

authorized to conduct any discovery pursuant to the applicable Federal Rules of Civil Procedure

needed to identify, locate, or dispose of the above-referenced property, or other substitute assets,

including depositions, interrogatories, requests for production of documents and for admission,

and the issuance of subpoenas.




                                                   2


             Case 5:20-cr-00271-M Document 41 Filed 04/01/21 Page 2 of 5
       4.      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),

and/or other applicable law, the United States shall provide notice of this Order and of its intent to

dispose of the specified personal property listed above, by publishing and sending notice in the

same manner as in civil forfeiture cases, as provided in Rule G(4) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions. The United States shall then file a

Notice with the court documenting for the record: (1) proof of publication, or the government's

reliance on an exception to the publication requirement found in Supplemental Rule G(4)(a)(i);

and (2) the government' s efforts to send direct notice to all known potential third-party claimants

in accordance with Supplemental Rule G(4)(b)(iii), or a representation that no other potential

claimants are known to the government. This Order shall not take effect as the court' s Final Order

of Forfeiture until an appropriate Notice has been filed and the time in which any third parties with

notice of the forfeiture are permitted by law to file a petition has expired.

       5.      Any person other than the above-named defendant, having or claiming any

legal interest in the subject property must, within 30 days of the final publication of notice

or of receipt of actual notice, whichever is earlier, petition the court to adjudicate the validity

of the asserted interest pursuant to Fed. R. Crim. P. 32.2(c)(l) and 21 U.S.C. § 853(n)(2). The

petition must be signed by the petitioner under penalty of perjury and shall set forth: the

nature and extent of the petitioner's right, title, or interest in the subject property; the time

and circumstances of the petitioner's acquisition of the right, title, or interest in the property;

any additional facts supporting the petitioner's claim; and the relief sought.

       6.      If one or more timely petitions are received by the court, the court will enter a

separate scheduling order governing the conduct of any forfeiture ancillary proceedings under Fed.

R. Crim. P. 32.2(c). Following the court's disposition of all timely filed petitions, a Final Order


                                                   3


            Case 5:20-cr-00271-M Document 41 Filed 04/01/21 Page 3 of 5
of Forfeiture that amends this Order as necessary to account for any third-party rights shall be

entered pursuant to Fed. R. Crim. P. 32.2(c)(2) and 21 U.S.C. § 853(n)(6). The receipt of a petition

as to one or more specific items of property shall not delay this Order of Forfeiture from becoming

final , in accordance with the following paragraph, as to any remaining property to which no

petition has been filed.

        7.      If no third party files a timely petition, or if this court denies and/or dismisses all

third party petitions timely filed, this Order shall become the Final Order of Forfeiture, as provided

by Fed. R. Crim. P. 32.2(c)(2), and the United States shall dispose of the property according to

law, including without limitation liquidation by sale or any other commercially feasible means,

destruction, and/or retention or transfer of an asset for official use. The United States shall have

clear title to the property and may warrant good title to any subsequent purchaser or transferee

pursuant to 21 U.S.C. § 853(n)(7).      If any firearm or ammunition subject to this Order is in the

physical custody of a state or local law enforcement agency at the time this Order is entered, the

custodial agency is authorized to dispose of the forfeited property by destruction or incapacitation

in accordance with its regulations, when no longer needed as evidence.

        8.      Upon sentencing and issuance of the Judgment and Commitment Order, the Clerk

of Court is DIRECTED to incorporate a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P. 32.2(b)(4)(B). In accordance with Fed.

R. Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.




                                                   4


             Case 5:20-cr-00271-M Document 41 Filed 04/01/21 Page 4 of 5
       9.      The court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Fed. R. Crim. P. 32.2(e).



                                 {'
       SO ORDERED this _ _l_day of April, 2021.




                                      RICHARD E. MYERS II
                                      CHIEF UNITED STATES DISTRICT JUDGE




                                                   5

            Case 5:20-cr-00271-M Document 41 Filed 04/01/21 Page 5 of 5
